Citation Nr: 0312444	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-08 177	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left heel 
disability other than plantar fasciitis.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for 
status-post, right plantar fasciitis release with heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from February 1975 to June 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  Jurisdiction over the appeal has since been 
transferred to the Nashville, Tennessee, VA RO.  When the 
case was before the Board in March 2001, one of the issues on 
appeal was decided while the other issues on appeal, 
including service connection for low back disability, were 
remanded for further RO action.  While the case was in remand 
status, the claim for service connection for low back 
disability was granted.  Accordingly, that matter is no 
longer on appeal.  The case was returned to the Board in May 
2003 for further appellate action with respect to the issues 
appearing on the title page of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran does not currently have any left heel 
disability other than plantar fasciitis.

3.  Right carpal tunnel syndrome was not present in service 
or until years thereafter, is not etiologically related to 
active service and was not caused or worsened by service-
connected disability.

4.  Right plantar fasciitis, status post release, with heel 
spurs, is not productive of impairment that more nearly 
approximates moderately severe than moderate.



CONCLUSIONS OF LAW

1.  A left heel disability other than plantar fasciitis was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Right carpal tunnel syndrome was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

3.  The criteria for an evaluation in excess of 10 percent 
for right plantar fasciitis, status post release, with heel 
spurs, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the benefits sought on appeal, the evidence 
considered by the RO, and the reasons for its determinations.  
In the RO's May 2001 and April 2002 letters, the veteran was 
advised of the evidence and information necessary to 
substantiate his claims, the information needed from him to 
enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide in obtaining evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA's assistance in obtaining such evidence.  The 
RO provided the veteran with contact information in the event 
he had any questions relevant to his appeal.  More than one 
year has passed since issuance of such letters, consistent 
with the time period set out in the VCAA and other governing 
VA legislation.  Moreover, the March 2003 supplemental 
statement of the case advised the veteran of all of the 
evidence considered and again informed him of the reasons and 
bases for the continued denials in his appeal.  He and his 
representative were thereafter provided with a period of time 
in which to respond.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims folders contain 
the veteran's service medical records and records relevant to 
post-service treatment of the disabilities at issue in this 
appeal.  Development ordered in the Board's March 2001 remand 
has been accomplished, to include obtaining VA examination 
opinions relevant to the existence, etiology and severity of 
the veteran's claimed disabilities.  Neither the veteran nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

During active service the veteran was evaluated for cervical 
spine complaints, to include complaints of pain radiating 
from his cervical spine to the upper extremities.  Cervical 
diagnoses included a herniated nucleus pulposus and a 
fracture.  He underwent a laminectomy, but continued to 
complain of upper extremity symptomatology, radiating from 
the neck to the shoulder and outward.  Service medical 
records reflect that nerve conduction studies and 
electromyelogram (EMG) testing were conducted.  The 
impressions were cervical radiculopathy and suggested 
cervical compression.  Service medical records do not 
document a diagnosis of right carpal tunnel syndrome.  

During service the veteran was also treated and evaluated for 
complaints relevant to both lower extremities, to include 
complaints related to the left heel.  An entry dated in April 
1995 reflects the veteran's complaint of bilateral heel pain 
of two months' duration.  The impression in April and May 
1995 was calcaneal tendonitis.  X-rays were negative for 
evidence of heel spurs.  An August 1995 note also indicates 
an impression of plantar fasciitis.  The report of medical 
examination dated in February 1996, at retirement, shows that 
the feet, lower extremities, and upper extremities were 
clinically evaluated as normal.  A note on the examination 
report references that the veteran had had bilateral heel 
spur syndrome in 1995 and was pending surgical follow-up 
while on light duty.  Also noted was a history of cervical 
radiculopathy.  Service records also reflect that the veteran 
underwent plantar fasciitis release on the right foot in 
March 1996.

At the time of VA neurologic examination in August 1996, the 
veteran was noted to have a history of a cervical fracture 
and a herniated nucleus pulposus at C5-6, with some residual 
radicular symptoms.  The VA examiner noted complaints of pain 
in both arms, from the triceps area into the elbow and with 
occasional tingling in the finger tips.  Examination revealed 
intact sensation and good motor strength throughout, with 
good grip.  

In connection with general medical examination conducted in 
August 1996, the veteran complained of tender heels 
bilaterally, left shoulder pain and an intermittent tingling 
in the left upper extremity.  Examination of the left ankle 
was normal.  There was evidence of some tenderness in both 
heels and on the soles of the feet.  X-rays of the left foot 
revealed no significant bone or joint abnormalities.  Upper 
extremity strength was stated to be good and the examiner 
noted that flexion of the neck did not produce radicular 
symptoms.  The impressions included a history of heel spurs 
bilaterally, with tenderness; and a history of fracture of 
the cervical vertebrae, healed, with radiculopathy.

VA records dated from July to November 1996 reflect 
evaluation of the veteran for cervical radiculopathy on the 
right, as well as for right-sided carpal tunnel syndrome.  

The veteran appeared for a VA examination in January 1997.  
His posture was within normal limits and he was able to 
stand, squat, supinate, pronate and raise on his toes and 
heels bilaterally.  The examiner stated that function was 
essentially within normal limits and that there was no 
obvious deformity.  The veteran's gait was also stated to be 
within normal limits, and there was no evidence of secondary 
skin or vascular changes in the feet.  The report of an X-ray 
examination of the feet shows an impression of small 
bilateral calcaneal spurs.  The VA examiner interpreted the 
X-rays as showing no evidence of a heel spur on the left 
foot; the only diagnosis pertinent to the left foot was 
chronic plantar fasciitis.  

In a rating decision dated in February 1997, the RO granted 
service connection for status post right plantar fasciitis 
release with heel spurs and assigned a noncompensable 
evaluation, effective July 1, 1996; that evaluation was 
subsequently increased to 10 percent, effective July 1, 1996.

Nerve conduction studies completed in March 1997 revealed 
right carpal tunnel syndrome.  A clinical note dated in April 
1997 indicates that the veteran was referred from his 
employment for bilateral carpal tunnel syndrome problems, 
ongoing since approximately August 1996.  The conclusion was 
that there was nothing to indicate carpal tunnel syndrome 
except symptomatology and lab work, the results of which were 
unavailable at the time of the clinical notation.  

In June 1998, the veteran appeared for a VA general medical 
examination.  The examining physician noted that the veteran 
evidenced no abnormal weight bearing on his feet, and that 
his gait and posture were normal.  There was no evidence of 
heat, redness or abnormal movement in the lower extremities.  
The impressions included heel spurs, noted to be stable.

The veteran presented for VA examinations in October 1998.  
The examiner noted the veteran's carpal tunnel syndrome 
complaints, as well as his history of cervical spine injury, 
and a history of the veteran's bilateral heel complaints.  
Direct observation revealed normal feet and ankles, without 
evidence of plantar fascia tenderness in either foot, or any 
limitation of motion or sensation in either foot.  
Examination also revealed no sensory or motor deficiency in 
the right upper extremity, but testing was cited as showing 
mild right carpal tunnel syndrome.  The examiner opined that 
there was no evidence of a left heel spur.

VA records dated from October to December 1998 include note 
of painful feet, such as when climbing ladders at work, and 
also of right upper extremity pain.  The impressions were a 
right-sided heel spur and right carpal tunnel syndrome.

In a decision dated in March 1999, the Nashville, Tennessee, 
RO granted entitlement to service connection for plantar 
fasciitis of the left foot.

In June 2000, the veteran appeared for a VA examination of 
his feet.  He complained of severe foot pain when getting out 
of bed and when standing on his feet, worse in the right 
foot.  The examiner noted a history of right-sided plantar 
fasciitis release in March 1996.  The veteran reported 
worsening pain since that time, treated with medications and 
the use of arch supports.  The veteran indicated that the 
pain interfered with his work as an electrician, and that the 
only alleviating factors were pain relievers and rest.  
Physical examination revealed nothing remarkable.  The 
examiner stated that the veteran had normal arches, ankle 
joints, Achilles' tendons, forefeet and toes.  There were no 
tender areas and no unusual calluses.  The main area of 
"burning pain" was noted to be in the heel itself.  
Palpitation did not elicit tenderness or withdrawal.  The 
impression was burning pain of both feet and heels, stated to 
probably be secondary to calcaneal bursitis.

In July 2002, the veteran presented for a VA neurologic 
examination.  The examiner diagnosed right carpal tunnel 
syndrome and noted that the veteran obviously used his hands 
in strenuous work.  Examination of the feet was conducted in 
August 2002.  The veteran complained of symptoms of plantar 
fasciitis.  Physical examination was stated to be negative.  
The examiner cited to referral to a podiatrist who made no 
definitive diagnosis and also noted that testing had been 
normal in the legs and feet.  

A private record dated in August 2002 notes the veteran's 
complaints of burning arch pain, as well as pain in the backs 
of his heels.  Testing was recommended to determine whether 
the veteran's pain was mechanical or due to other 
contributing factors.  Nerve conduction studies and EMG of 
the lower extremities were negative for neuropathy, tarsal 
tunnel syndrome, radiculopathy or other abnormality.  

The veteran appeared for a VA examination in February 2003.  
The examiner noted the veteran's history of right plantar 
fasciitis, as well as prior diagnoses of calcaneal bursitis 
and a left heel disability.  The VA examiner opined that 
current examination revealed no signs of those prior 
diagnoses, termed such "self-limiting" and stated that 
there was no existing left heel impairment.  The examiner 
also stated there was very little impairment from right 
plantar fasciitis.  There was no objective evidence of pain; 
the examiner cited to the absence of pain during the 
examination.  There was no evidence of incoordination, 
weakened movement, or excessive fatigue during normal use.  
The veteran reported that flare-ups occurred with prolonged 
standing or walking, or when flexing his foot severely.  The 
examiner commented that the functional impairment during 
periods of flare-ups was caused by pain only, was highly 
subjective, and could be relieved by a cessation or slowing 
down of the activity in question.  The entire examination was 
negative for objective findings and the examiner noted that 
nerve conduction studies/EMG completed in September 2002 were 
negative.  The VA examiner also indicated that the diagnosis 
of right carpal tunnel syndrome was quiescent and did not 
cause the veteran any impairment.  The examiner noted that 
nerve conduction studies completed in August 2002 did show 
evidence of carpal tunnel syndrome, but opined that such was 
more than likely related to the veteran's post-service 
employment and not to his service-connected cervical spine 
disability.

Service Connection

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for disease 
which is initially diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Left Heel Disability other than Plantar Fasciitis

Although the veteran is noted to have complained of heel 
problems affecting his left lower extremity during active 
service, and despite the diagnosis of bilateral calcaneal 
tendonitis shown in service records, his retirement 
examination notes only that he had had bilateral heel spur 
syndrome a year earlier and was undergoing surgical 
consultation.  Later service records reflect that surgery was 
performed on the right foot only, without note of problems 
with the left foot.  Furthermore, although the August 1996 VA 
examiner noted a history of left heel problems, X-rays at 
that time were negative for any bone or joint abnormality of 
the left heel.  

The January 1997 X-ray report shows an impression of 
bilateral heel spurs; however, the VA medical examiner 
specifically determined that a heel spur was present only on 
the right.  The October 1998 examiner agreed that there was 
no evidence of a left heel spur.  The Board recognizes that 
the June 2000 VA examiner opined that the veteran's complaint 
of burning pain in both feet and heels was probably secondary 
to calcaneal bursitis.  Physical examination, however, was 
stated to be negative for abnormalities of the arches, 
joints, tendons, feet or toes, and negative for evidence of 
tenderness, unusual calluses, etc.  Finally, the February 
2003 examiner specifically indicated that current examination 
revealed no sign of calcaneal bursitis, that any prior 
diagnosis to that effect had been "self-limiting" and that 
there was no currently existing left heel disability.  In 
sum, the preponderance of the medical evidence establishes 
that the veteran currently has no left heel disability, in 
addition to the already service-connected t plantar 
fasciitis.  Therefore, the reasonable doubt doctrine is not 
applicable and the claim must be denied.  

Right Carpal Tunnel Syndrome

With respect to the veteran's right carpal tunnel syndrome, 
the record contains a February 2003 medical opinion as to 
etiology, which is based on review of the veteran's medical 
history to include his service medical records and a 
longitudinal consideration of the veteran's post-service 
employment and medical history.  That VA examiner 
specifically considered the veteran's in-service complaints 
relevant to the upper extremities as well as the nature of 
the veteran's cervical spine disability.  The conclusion was 
that the veteran's right carpal tunnel syndrome was related 
to his post-service employment and not to service-connected 
cervical spine disability.  

The February 2003 conclusion is consistent with service 
medical records, which, although reflecting diagnosis of 
cervical radiculopathy, fail to show any diagnosis of right 
carpal tunnel syndrome.  The February 2003 medical opinion is 
further consistent with the post-service medical evidence, 
which shows that the right carpal tunnel syndrome was 
initially manifested in approximately August 1996, and that 
the veteran was referred for treatment at that time from his 
place of employment.  There is, in fact, no competent medical 
evidence in the record that relates the veteran's right 
carpal tunnel syndrome to his active service or to his 
service-connected cervical spine disability.  The veteran 
himself is not competent to establish such causal connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  

Rating Evaluation

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 
(2002).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  In Fenderson, the 
Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002).

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6 (2002).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2002).  

Analysis

The veteran is in receipt of a 10 percent rating under 
Diagnostic Code 5284 for his right foot plantar fasciitis, 
with heel spurs.  He argues that he experiences pain and 
burning that interferes with activities.  While the veteran 
may in fact experience right foot symptoms that interfere 
with activities, as discussed below, the medical evidence 
clearly and uniformly shows that the impairment resulting 
from the service-connected disability does not more nearly 
approximate moderately severe than moderate. 

Examinations in August 1996 and January 1997 revealed only 
tenderness in the right foot.  In fact, in January 1997, the 
examiner noted no abnormality in demonstrated function, to 
include the veteran's ability to stand or walk on the right 
foot.  Again in June and August 1998, and in June 2000, there 
was no objective evidence of abnormal movement or weight 
bearing in the right foot.  Examination of the right foot in 
August 2002 was stated to be negative.  Consistent with the 
above, the February 2003 VA examiner summarized that the 
veteran's right plantar fasciitis caused "very little 
impairment."  That examiner specifically stated that there 
was no objective evidence of pain, incoordination, weakened 
movement, or excessive fatigue during normal use.  Although 
the veteran reported that he had pain during flare-ups, the 
examiner opined that such complaints were highly subjective 
and relieved with the cessation or slowing down of the 
activity involved.  The overall conclusion was that clinical 
examination was negative for any objective findings of right 
foot impairment.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2002).

The veteran has indicated that his right foot pain interferes 
with his employment, particularly as he is required to climb 
ladders while working as an electrician.  He has not, 
however, alleged that he has missed work as a result of the 
disability at any time during the period pertinent to this 
claim.  Moreover, the evidence shows that the veteran has not 
required hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable 
doubt, but determined that it is not for application because 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to service connection for a left heel disability 
other than plantar fasciitis is denied.

Entitlement to service connection for right carpal tunnel 
syndrome is denied.

Entitlement to an evaluation in excess of 10 percent for 
status-post, right plantar fasciitis release with heel spurs, 
is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

